DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27, 29-31, 33, 34, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreiro et al. (US 2014/0160161).
As per claim 21, Barreiro et al., hereinafter Barreiro, discloses a computing device, comprising: 
a logic machine (Figure 1, item 102); and 

execute a mixed reality application (Figure 2, item 200); 
output, on a display device, a mixed reality environment via execution of the mixed reality application without a third-party object inserted in the mixed reality environment (Figure 2, item 204; [0015] where an image is received from an image source); 
upon detecting a condition defined by the mixed reality application, send from the mixed reality application to a remote computing system a request for a third-party object to be inserted in the mixed reality environment, the request based on sensing of a physical feature of the mixed reality environment with a sensor of the computing device (Figure 2, item 206, 208; [0015] where a target as a physical feature is detected; [0016] where an electronic content associated with the target is retrieved from a remote source; [0017] where the sensor could be a camera); 
receive a third-party object from the remote computing system, the third-party object selected by the remote computing system based on the request (Figure 2, item 208; [0015] [0016] where an electronic content associated with the target is retrieved from a remote source); and 
output, on the display device, the third-party object in the mixed reality environment such that the third-party object is constrained by a real-world portion of the mixed reality environment (Figure 2, item 210; [0016] where an augmented image is created by combining the image with the electronic content associated with the target).  
the physical feature of the mixed reality environment ([0016] where the target is tracked and the electronic content is adjusted; [0017] where the content may include a video, an animation, a three-dimensional model, a new image, a text, a text, a link to additional information or electronic content).  
As per claim 23, Barreiro demonstrated all the elements as disclosed in claim 22, and further discloses where the request includes data regarding one or more physical parameters of the physical feature ([0016] where the feature detection method can be a corner detection method, a blob detection method, an edge detection or thresholding method, detecting a target which could be changing).  
As per claim 24, Barreiro demonstrated all the elements as disclosed in claim 21, and further discloses where the instructions executable to sense the physical feature are executable to determine an identity of the physical feature (Figure 2, item 206; [0016] where at least a target is detected).  
As per claim 25, Barreiro demonstrate all the elements as disclosed in claim 21, and further discloses wherein the condition includes detecting a type of the physical feature defined by the mixed reality application ([0016] where the target is identified using  the one or more interest points, fiduciary markers or optical flow).  
As per 27, Barreiro demonstrated all the elements as disclosed in claim 21, and further discloses where the request is based further on sensing data corresponding to a user of the computing device, and where the third-party object is selected by the remote 
As per claim 29, Barreiro demonstrated all the elements as disclosed in claim 21, and further discloses wherein the instructions are further executable to receive a user input directed to the third-party object, and to control the output of the third-party object based on the user input ([0016]).  
As per claim 30, Barreiro demonstrated all the elements as disclosed in claim 21, and further discloses where the instructions executable to send the request for the third-party object are executable 
to send to the remote computing system a request to fill a third-party object slot defined by the mixed reality application ([0016] where an electronic content is retried from a remote source), and 
where the instructions executable to output the third-party object in the mixed reality environment are executable to output the third-party object in the third-party object slot ([0021] where a slot could be over a card, map, table, wall, object or a point of interest).  
Claims 31 and 33 are method claims with limitation similar to claims 21 and 23, respectively, therefore are similarly rejected as claims 21 and 23, respectively.	
As per claim 34, Barreiro discloses a computing system, comprising: 
a logic machine (Figure 1, item 102); and 
a storage machine (Figure 1, item 104) comprising instructions executable by the logic machine to: 
from a mixed reality application a request to select a third-party object to be inserted in a mixed reality environment lacking a third-party object and being provided by the mixed reality application, the request based on sensing of a physical feature of the mixed reality environment and being sent upon detecting a condition defined by the mixed reality application (Figure 2, item 204; [0015] where an image is received from an image source, and a target as physical feature is detected; Figure 2, item 206, 208; [0016] where an electronic content associated with the target is retrieved from a remote source; [0017] where the sensor could be a camera); 
select a third-party object based on the request (Figure 2, item 208; [0015] [0016] where an electronic content associated with the target is retrieved from a remote source); and 
send, to a computing device, the third-party object for output in the mixed reality environment (Figure 2, item 210; [0016] where an augmented image is created by combining the image with the electronic content associated with the target).  
As per claim 38, Barreiro demonstrated all the elements as discloses in claim 34, and further discloses where the request specifies a type of physical feature associated with the real-world portion of the mixed reality environment, and where the third-party object is selected based on the type of physical feature (Figure 2, item 206, 208; [0015] where a target as a physical feature is detected; [0016] where an electronic content associated with the target is retrieved from a remote source).  
As per claim 39, Barreiro demonstrated all the elements as disclosed in claim 34, and further discloses where the request includes an identity of the real-world portion, and where the third-party object is selected based on the identity (Figure 2, item 206, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro et al. (US 2014/0160161) and further in view of King (US 2017/0169610).
As per claim 26, Barreiro demonstrated all the elements as disclosed in claim 21.
It is noted Barreiro does not explicitly teach wherein the instructions executable to sense the physical feature are executable to determine one or both of a location and orientation of the computing device, and where the third-party object is selected by the remote computing system based on such location/orientation. However, this is known in the art as taught by King. King discloses a third party holographic portal in which the sensor is determined by head orientation ([0023] [0031]-[0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of King into Barreiro because Barreiro discloses a method of incorporating a virtual object into an augmented reality environment and King further discloses the virtual object could affected by the sensor orientation for the purpose of improving user experience.

Claims 28 and 32 are rejected under 35 U.S.C. 103 as being obvious over Barreiro et al. (US 2014/0160161), and further in view of Hilliges et al. (US 2012/0113223).
As per claim 28, Barreiro demonstrated all the elements as disclosed in claim 21.
It is noted Barreiro do not explicitly teach where the third-party object is output as physically interacting with gravity and one or more physical surfaces associated with the real-world portion. However, this known in the art as taught by Hilliges et al., hereinafter Hilliges. Hilliges discloses a method of manipulating a virtual object in which the object could be modeled as affected by gravity and friction, where the friction is interpreted as interaction with a surface ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hilliges into Barreiro because Barreiro discloses a method of incorporating a virtual object in an augmented reality environment and Hilliges further discloses the object could have gravitational effect for the purpose of improving user experience.
Claim 32 is a method claim with limitation similar to claim 28 and, therefore, is similarly rejected as claim 28.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro et al. (US 2014/0160161) and further in view of Zhang et al. (US 2017/0097982).

It is noted Barreiro does not explicitly teach where the instructions are further executable to receive an indication of a user interaction with the third-party object, and to select a future third-party object based on the indication. However, this is known in the art as taught by Zhang et al., hereinafter Zhang. Zhang discloses a method of select a future third-party object based on an indication (Abstract, where a user selection of a third-party content could be predicted).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang into Barreiro because Barreiro discloses a method of incorporating a virtual object into an augmented reality environment and Zhang further discloses the future contents could be selected for the purpose of improving user experience.
As per claim 36, Barreiro and Zhang demonstrated all the elements as disclosed in claim 35, Zhang further discloses where the indication indicates a positive user interactions with the third-party object, and the instructions executable to select the future third-party object are executable to reuse the third-party object ([0044] where the click propensity provides indications to predict future use of the third-party object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang into Barreiro because Barreiro discloses a method of incorporating a virtual object into an augmented reality environment and Zhang further discloses the future contents could be predicted for the purpose of improving user experience.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang into Barreiro because Barreiro discloses a method of incorporating a virtual object into an augmented reality environment and Zhang further discloses the future contents could be predicted for the purpose of improving user experience.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant’s arguments, see Amendment, filed April 28, 2021, with respect to the rejections of claims 21, 31 and 34 under King (US 2017/0169610) and Jones et al. (US 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.